Citation Nr: 1427119	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to September 1994, and from October 1995 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  A transcript is of record.  Subsequent to the hearing, the Veteran submitted additional evidence without a waiver of RO consideration.  However, as the Board is remanding the claim, there is no prejudice to her in considering such evidence.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left hip disorder.  At the August 2012 hearing, the Veteran's representative clarified that the Veteran is not seeking service connection on a secondary basis (i.e., she is not contending that her left hip pain is related to her service-connected low back arthritis).  For the reasons that follow, her claim must be remanded.

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, service treatment records (STRs) show diagnosis and treatment of sacroiliac pain after a fall in November 2004.  

An October 2012 letter from a physician at Wright-Patterson Air Force Base (Wright-Patterson) shows a current diagnosis of mild left hip arthritis causing intermittent pain.  The Veteran contends that her current left hip arthritis is related to her fall in service and/or stress to the hip from uneven terrain and jumping out of tall vehicles in Iraq.  The Board finds that a remand is necessary to obtain a VA examination with medical opinion as to whether the Veteran's current left hip arthritis is related to service

Additionally, the October 2012 letter refers to a physical examination and radiographs upon which the diagnosis of arthritis was based.  However, no such radiographs or report of physical examination are of record.  The claims file contains treatment records from Wright-Patterson dated through May 2010.  Thus, on remand, treatment records from Wright-Patterson dated after May 2010 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release, obtain any treatment records from Wright-Patterson Air Force Base dated after May 2010 that are relevant to the Veteran's left hip.

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate VA examination to determine whether her left hip arthritis is related to service.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  

The examiner should state whether it is at least as likely as not that

a) left hip arthritis had its onset in service;

b) left hip arthritis had its onset within one year of discharge from service (by March 2009).

c)  left hip arthritis is otherwise related to service, to include the diagnosis of sacroiliac injury in November 2004 and/or any other event in service.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

